 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDand better served if all eligible employees covered by this Agree-ment are willing to become members of the Union.The contract also contains the following language :Employees not in good standing with Unionloseall rights andprivileges under this Contract.On its face this agreement provides for exclusive recognition of theIntervenor as the representative of all employees in the unit.How-ever, the last-quoted clause either belies the exclusive recognition clauseby providing, in effect, that the Intervenor will represent only itsmembers, or seeks, notwithstanding the noncompliance of the Union,to simulate union-shop conditions by withholding from nonmembersall benefits under the contract.Accordingly, whether the contract beviewed as a "members-only" contract 1 or as containing an illegal union-security provision,2 it does not, in either event, constitute a bar to apresent election among all production and maintenance employees.'4.We find, in agreement with the stipulation of the parties, thatthe following employees of the Employer constitute a unit appro-priatefor purposes of^ collective bargaining within themeaning ofSection 9 (b) of the Act :All productionand maintenanceemployees of the Employer'smetalfabricating division plant, 15843 Second Boulevard, Detroit 3, Michi-gan, excludingjanitors, officeclerical employees, shopclerical em-ployees, professional employees,guards,and supervisors as defined inthe Act.[Text of Direction of Election omitted from publication.]CHAIRMAN FARMER took no part in the consideration of the .aboveDecision and Direction of Election.1 Associated Shoe Industries of Southeastern Mass., Inc.,81 NLRB 224, 226 footnote 6 ;accord :Hughes Tool Company,104 NLRB 318.2 SeeWard Baking Company,101 NLRB 419.' In view of our determination herein, we find it unnecessary to decide whether the con-tract was properly executed of extended.Local 450, International Union of Operating Engineers,'AFLandW. J. Hedrick and H.W. Marschall,Jr.,d/b/a IndustrialPainters and Sand Blasters.Case No. 39-CD-14.August 12,1955ORDER GRANTING MOTION AND REMANDING FORFURTHER HEARINGOn April 25, 1955,the Board issued a Decision and Determinationof Dispute in the instant case, finding that the Respondent was not113 NLRB No. 66. LOCAL 450619lawfully entitled to require the Employer, by means proscribed bySection 8 (b) (4) (D), to assign work on the Employer's air compres-sors to the Respondent's members rather than to the Employer's ownemployees who were not members of that labor organization.'On May 5, 1955, the Respondent filed a motion to reconsider, con-tending, among other things, that the Board's determination exceedsthe more limited issue posed in the notice of hearing, as issued by theRegional Director, and embraced within the scope of the hearing, asconducted by the hearing officer.The Board, having duly considered the motion and having reex-amined the entire record in this case, in the light of the motion, findsthat the Regional Director's notice of hearing, by restricting the scopeof the hearing to a consideration of the alleged "overtime" demand, andthe hearing officer's rulings made at the hearing in pursuance of thatnotice, necessarily foreclosed full litigation of the matters charged bythe Employer.To that extent, therefore, the notice and the rulings,in the Board's opinion, precluded consideration by the Board of mat-ters alleged in the charge and essential to a determination of the dis-pute.Accordingly, we find merit in the Respondent's motion insofar asit seeks a remand of the case for the purpose of taking evidence onthe "work assignment" issue.We shall therefore remand the case tothe Regional Director for a further hearing on all matters relevant tothe dispute as embraced by the charge?ORDERIT IS HEREBY ORDERED that the instant case be, and the same herebyis, remanded to the Regional Director for the Sixteenth Region forfurther hearing for the purpose of receiving additional evidence rela-tive to all matters alleged in the charge heretofore filed herein andto the dispute which constitutes the basis of the charge.IT IS FURTHER ORDERED that the Regional Director shall, in accord-ance with the provisions of Section 102.71 of the Board's Rules andRegulations, Series 6, as amended, prepare and cause to be servedon the parties an amended notice of hearing setting the case downfor further hearing for the purpose of receiving evidence with respectto the matters alleged in the charge heretofore filed herein, i. e., allegedattempts by Local 450, International Union of Operating Engineers,AFL, by means proscribed by Section 8 (b) (4) (D) of the Act, toforce or require the Employer to assign work on the Employer's aircompressors to the Respondent's members rather than to the Em-1112 NLRB 437.2In view of our disposition herein,the Respondent's motion for oral argument is herebydenied. 620DECISIONSOF NATIONALLABOR RELATIONS BOARDployer's own employees who were not members of that labor organi-zation.MEMBERS RODGERSand LEEDOM took no part in the considerationof the above Order Granting Motion and Remanding for FurtherHearing.National ElectronicManufacturing Corporation and MylsherRealty CorporationandInternationalUnion of ElectricalRadio and Machine Workers, CIOandAmalgamated WorkersUnion,Local130,AFL.Case No. 1-CA-1667. August 15, 1955DECISION AND ORDEROn October 27, 1954, Trial Examiner Charles W. Schneider issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that theyceaseand desist there-from and take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentsfiled exceptions to the Intermediate Report and a supporting brief.'The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed. The Board has considered the Intermedi-ate Report, the exceptions and the brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the exceptions, modifications, andadditions noted below.1.leagues that the Respondents, National and Mylsher, should be con-sidered as constituting a single employer, particularly in light of thefact that: (a) The ownership and control of both Companies is sub-stantially identical; (b) when, National decided to leave New Yorkand relocate in Manchester, New Hampshire, Mylsher acquired thepremisesinto which it moved with National; (c) the nature of the op-erations of National and Mylsher are related-Mylsher functionsmuch like a department of National; (d) more than half of the Myl-sher employees, upon termination of their services with that Com-pany, received employment with National; and (e) the same individ-ual is operating head and, in charge of the labor relations policies ofboth Companies.2'The Respondents'request for oral argument is hereby denied as the record and theexceptions and brief,in our opinion,adequatelypresent the issues and the positions of theparties.2 Sanitary Mattress Company, Rest Line of California,Inc.,109 NLRB 1010;OregonFrozenFoodsCo. and Ore-Ida Potato Products,Inc.,108 NLRB 1668;F. HilgemetereEBro., Inc.,108 NLRB 352;Rushville Metal Products,Inc.,107 NLRB 1146.113 NLRB No. 73.